Title: Francis Mackay to Franklin and Silas Deane, 28 December 1776
From: Mackay, Francis
To: Franklin, Benjamin,Deane, Silas


Gentlemen
Paris a Lhotel de Luynes ruë du Colombié this 28th:Xbre 1776
I would be glad to have the pleasure of meeting you or one of you incognito, therefore be so good as to appoint an hour, and where, that I may have the opportunty of acquainting you of things which would not be proper for me to commit to Papers. I am Gentlemen Your most obedient and most humble Servant
Francis MackayLate Surveyor General of the Woods in Canada

You will find my name in the Court Callender Quebec Government

 
Addressed: To / Doctor Frankling and / Dean Esqrs / L hotel dentrague
Notation: Francis Macay 28 Decr 76
